DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 12/3/2021 is acknowledged, however from search and further consideration the Group II seems to be obvious from each other therefore the restriction will be withdrawn and all the claims presented will be examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps recited in claims 13-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blocking element” in claims 3-4, 11, 14 and 20;  “reactant introduction unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-2 and 5-20
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
In Claim 1, In lines 4-7, recites “a parallel branch line configuration connecting the plurality of SCR catalytic converter units in parallel to one another, wherein at least one SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another is selectably 
In Claim 13 in lines 4-8, recites “a parallel branch line configuration connecting the plurality of SCR catalytic converter units in parallel to one another, wherein at least one SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another is selectably releasable and blockable for flow of exhaust gas” however the scope of the claim is not easily ascertainable since the claim recites that the SCR catalytic converter units are “selectably releasable and blockable for flow of exhaust gas” however no structure capable of performing the function has been recited in the claim therefore it is not clear what is required by the recitations (e.g. merely having 
In Claim 13 in lines 9-14, recites “during a start operating phase of the internal combustion engine or a low-load operating phase of the of the internal combustion engine, blocking at least the at least one SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another, so that not all of the plurality of SCR catalytic converter units connected in parallel to one another are released for flow of exhaust gas during the start operating phase or during the low-load operating phase of the internal combustion engine” however the scope of the claim is not easily ascertainable since the claim does not recite as to how the step of “blocking” is being performing such as reciting structures that performs the step (e.g. valve), and also the step of “blocking” is recited to perform “during a start operating phase of the internal combustion engine or a low-load operating phase of the of the internal combustion engine” however, it is not clear if the step of “blocking” is required or not since the claim does not recite a step such as “step of 
In Claim 15 in lines 2-5, recites “not all the SCR catalytic converter units of the plurality of SCR catalytic converter units connected in parallel to one another, which SCR catalytic converter units are not released for the flow of exhaust gas during the start operating phase or during the low-load operating phase, are released simultaneously for the flow of exhaust gas during the first load operating phase” however the scope of the claim is not easily ascertainable due to how the claim is written (e.g. is the recitations trying to recite that not all the SCR are parallel from each other or describing the function of the SCR which are closed during start or low load operating phase are not release simultaneously during the first load). For the purposes of treating the claim under prior art, the language is interpreted as merely describing the function of the system. 
In Claim 16 in lines 2-6, recites “no SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another, which SCR catalytic converter unit is released for the flow of exhaust gas during the start operating phase, is released for the flow of exhaust gas during a second load operating phase of the internal combustion engine, which second load operating phase is different from a start operating phase or from a low-load operating phase” however the scope of the claim is not easily ascertainable due to how the claim is written (e.g. is the recitations trying to recite that not all the SCR are parallel from each other or describing the function of the SCR which are 
In Claim 17 in lines 1-5, recites “no SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another, which SCR catalytic converter unit, is not released for the flow of exhaust gas during the start operating phase, is released for the flow of exhaust gas during a third load operating phase of the internal combustion engine, which third load operating phase is different from a start operating phase” however the scope of the claim is not easily ascertainable due to how the claim is written (e.g. is the recitations trying to recite that not all the SCR are parallel from each other or describing the function of the SCR which are closed during start phase are opened during the third load). For the purposes of treating the claim under prior art, the language is interpreted as merely describing the function of the system.
In Claim 18, lines 4-7, recites “the second load operating phase” and “the third load operating phase” lacks antecedent basis. 
The following errors explicitly found in Claims 1, 13 and 15-18 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claims 15 and 16 recite that “not all the SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another”, “no SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another” and “no SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another” respectively however in claims 13 and 14 which both claims referring back to recites that the SCRs are parallel from each other therefore the claims recitation in claims 15-17 (which recites that not all of the SCR or no SCR are parallel from each other) fails to include all the limitations of the claim upon which it depends in different interpretation of the claims as stated in 112(b) rejection above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 12-18 and 20 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2015/0231567 A1 to Golin et. al. (Golin).

In Reference to Claim 1
An exhaust gas treatment system for an exhaust system of an internal combustion engine (12), the exhaust gas treatment system comprising: 
a plurality of SCR catalytic converter units (20); and 
a parallel branch line configuration (80) connecting the plurality of SCR catalytic converter units (20) in parallel to one another, wherein at least one SCR catalytic converter unit (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another is selectably releasable and blockable for flow of exhaust gas (via the valves (84)) (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).


The exhaust gas treatment system in accordance with claim 1 (see rejection to claim 1 above), wherein the branch line configuration (80) is configured to selectably release and block each of the plurality of SCR catalytic converter units (20) (via the valves (84)) (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 3
The exhaust gas treatment system in accordance with claim 1 (see rejection to claim 1 above), wherein the branch line configuration (80) comprises at least one blocking element (84) configured to selectively release and block the at least one SCR catalytic converter unit (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another, which at least one SCR catalytic converter unit (20) is selectably releasable and blockable for flow of exhaust gas (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 4
The exhaust gas treatment system in accordance with claim 1 (see rejection to claim 1 above), wherein the branch line configuration (80) comprises a blocking element (84) associated with each of the plurality of SCR catalytic converter units (20) connected in parallel to one another, which plurality of SCR catalytic converter units (20) are selectably releasable and blockable via the 

In Reference to Claim 9
The exhaust gas treatment system in accordance with claim 1 (see rejection to claim 1 above), further comprising: 
at least one further catalytic converter unit (82 or 38) connected in series to the plurality of SCR catalytic converter units (20) connected in parallel to one another; or 
at least one particle filter unit (82) connected in series to the plurality of SCR catalytic converter units (20) connected in parallel to one another; or 
at least one further SCR catalytic converter unit connected in series to the plurality of SCR catalytic converter units connected in parallel to one another and at least one particle filter unit connected in series to the plurality of SCR catalytic converter units connected in parallel to one another (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 10
The exhaust gas treatment system in accordance with claim 9 (see rejection to claim 9 above), wherein: 
the further catalytic converter unit (82, or 38) connected in series to the plurality of SCR catalytic converter units (20) connected in parallel to one another 
the further catalytic converter unit connected in series to the plurality of SCR catalytic converter units connected in parallel to one another is a further SCR catalytic converter unit (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 12
The exhaust gas treatment system in accordance with claim 1 (see rejection to claim 1 above), further comprising at least one reactant introduction unit (22) provided upstream in relation to each of the plurality of SCR catalytic converter units (20) (Golin teaches that each of the SCR (20) can have an injector upstream of the SCR (20)) (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 13
A process for operating an exhaust gas treatment system of an internal combustion engine, the process comprising: 
providing the exhaust system of an internal combustion engine (12), wherein the exhaust gas treatment system comprises: a plurality of SCR catalytic converter units (20); and a parallel branch line configuration (80) connecting the plurality of SCR catalytic converter units (20) in parallel to one another, wherein at least one SCR catalytic converter unit (20) of the plurality of SCR catalytic 
during a start operating phase of the internal combustion engine or a low-load operating phase of the of the internal combustion engine (12), blocking at least the at least one SCR catalytic converter unit (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another, so that not all of the plurality of SCR catalytic converter units (20) connected in parallel to one another are released for flow of exhaust gas during the start operating phase or during the low-load operating phase of the internal combustion engine (12) (Golin teaches to block the valves (84) based on the low loads or during idle) (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 14
The process in accordance with claim 13 (see rejection to claim 13 above), wherein: 
the branch line configuration (80) comprises a blocking element (84) associated with each of the plurality of SCR catalytic converter units (20) connected in parallel to one another, which plurality of SCR catalytic converter units (20) are selectably releasable and blockable via the associated blocking element (84); 
at least one SCR catalytic converter units (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another during the start operating phase or during the low-load operating phase, which said SCR 
said at least one SCR catalytic converter unit (20), which is blocked and not released for the flow of exhaust gas during the start operating phase or during the low-load operating phase, is released for the flow of exhaust gas during a first load operating phase different from the start operating phase or from the low-load operating phase of the internal combustion engine (12) (via the valves (84)) (system of Golin is capable of performing the function above) (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 15
The process in accordance with claim 14 (see rejection to claim 14 above), wherein: 
not all the SCR catalytic converter units (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another, which SCR catalytic converter units (20) are not released for the flow of exhaust gas during the start operating phase or during the low-load operating phase, are released simultaneously for the flow of exhaust gas during the first load operating phase (the system of Golin is capable of performing the function above); 
the SCR catalytic converter units (20) of the SCR catalytic converter units (20) connected in parallel to one another, which SCR catalytic converter units (20) are not released for the flow of exhaust gas during the start operating phase 

In Reference to Claim 16
The process in accordance with claim 13 (see rejection to claim 13 above), wherein: 
no SCR catalytic converter unit (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another, which SCR catalytic converter unit (20) is released for the flow of exhaust gas during the start operating phase, is released for the flow of exhaust gas during a second load operating phase of the internal combustion engine, which second load operating phase is different from a start operating phase or from a low-load operating phase (system of Golin is capable of performing the function above); and 
at least one SCR catalytic converter unit (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another, which SCR catalytic converter unit (20) is not released for the flow of exhaust gas during the start operating phase or during the low-load operating phase, is released for the flow of exhaust gas during the second load operating phase (system of Golin is capable of performing the function above) (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).


The process in accordance with claim 13 (see rejection to claim 13 above), wherein no SCR catalytic converter unit (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another, which SCR catalytic converter unit (20), is not released for the flow of exhaust gas during the start operating phase, is released for the flow of exhaust gas during a third load operating phase of the internal combustion engine, which third load operating phase is different from a start operating phase (system of Golin is capable of performing the function above) (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 18
The process in accordance with claim 14 (see rejection to claim 14 above), wherein: 
the first load operating phase is a partial load operating phase of the internal combustion engine; 
the second load operating phase is a full-load operating phase of the internal combustion engine; and 
the third load operating phase is a low-load operating phase of the internal combustion engine (system of Golin is capable of performing the function above) (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).

In Reference to Claim 20
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Golin in view of Pub No. WO 2010/054034 A2 to Bull et. al. (Bull).

In Reference to Claim 5
Golin teaches (except for the bolded and italic recitations below):
The exhaust gas treatment system in accordance with claim 1 (see rejection to claim 1 above), wherein at least two SCR catalytic converter units (20) of the plurality of SCR catalytic converter units (20) connected in parallel to one another have mutually different catalytic converter capacities relative to each other (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).
Golin teaches that opening the valve to the specific SCR (20) can be based on the temperature of the exhaust gas or operation of the engine however Golin is silent (bolded and italic recitations above) as to the SCRs (20) have mutually different catalytic converter capacities relative to each other. However, it is known in the art before the effective filing date of the claimed invention to have SCRs with mutually different catalytic converter capacities relative to each other. For example, Bull teaches the SCRs (27 and 12) having mutually different catalytic converter capacities relative to each other. Bull further teaches that having such structures provides optimize NOx conversion for different the 

In Reference to Claim 6
The exhaust gas treatment system in accordance with claim 5 (see rejection to claim 5 above), wherein: 
said at least two SCR catalytic converter units (20) have mutually different catalytic converter surfaces, effective for carrying out a catalytic reaction, relative to each other; or 
said at least two SCR catalytic converter units (20) have different NH3 storage volumes relative to each other; or 
said at least two SCR catalytic converter units have mutually different catalytic converter surfaces, effective for carrying out a catalytic reaction, relative to each other and also have different NH- storage volumes relative to each other engine (see at least Bull Figs. 1-4 and paragraphs 39 and 54).

In Reference to Claim 7
The exhaust gas treatment system in accordance with claim 1 (see rejection to claim 1 above), wherein: 
each comprise a substrate coated with catalytically active material or made with a catalytically active material; 
each of the plurality of SCR catalytic converter units (20) comprise exhaust gas flow cells formed in each substrate; and 
at least two of the plurality of SCR catalytic converter units (20) comprise: 
substrates with different numbers or/and densities of exhaust gas flow cells; or 
substrates with different wall thicknesses between mutually adjacent exhaust gas flow cells; or 
substrates with different cross-sectional dimensions or/and cross-sectional geometries of the exhaust gas flow cells provided therein; or 
substrates with different cross-sectional dimensions or/and lengths in an exhaust gas flow direction or/and volumes; or substrates with different substrate-forming materials; or 
substrates with different porosities of the substrate-forming materials; or 
extruded substrates coated or made with different catalytically active materials; or 
any combination of substrates 
with different numbers or/and densities of exhaust gas flow cells; and 

with different cross-sectional dimensions or/and cross-sectional geometries of the exhaust gas flow cells provided therein; and 
with different cross-sectional dimensions or/and lengths in an exhaust gas flow direction or/and volumes; and 
with different substrate-forming materials; and with different porosities of the substrate-forming materials; and 
with different catalytically active materials, wherein the substrate is an extruded substrate (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).
Golin teaches that opening the valve to the specific SCR (20) can be based on the temperature of the exhaust gas or operation of the engine however Golin is silent (bolded and italic recitations above) as to the plurality of SCR catalytic converter units (20) each comprise a substrate coated with catalytically active material or made with a catalytically active material and the exhaust gas flow cells formed in each substrate and extruded substrates coated or made with different catalytically active materials. However, it is known in the art before the effective filing date of the claimed invention that the SCR catalytic converter units are comprised by a substrate coated with catalytically active material or made with a catalytically active material and the exhaust gas flow cells formed in each substrate and that the multiple SCRs have extruded substrates coated or made .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Golin in view of Bull and further in view of Pub No. US 2018/0272281 A1 to Makino et. al. (Makino).

In Reference to Claim 8
Golin in view of Bull teaches (except for the bolded and italic recitations below):
The exhaust gas treatment system in accordance with claim 7 (see rejection to claim 7 above), wherein: 

with a substrate with an exhaust gas flow cell density in the range of 1290 to 2580 exhaust gas flow cells per cm2; or 
with a substrate with a substrate diameter in the range of 14 cm to 27 cm; or 
with a substrate with a substrate-forming material having a higher porosity; or 
any combination of with a substrate with an exhaust gas flow cell density in the range of 1290 to 2580 exhaust gas flow cells per cm2, and with a substrate with a substrate diameter in the range of 14 cm to 27 cm, and with a substrate with a substrate-forming material having a higher porosity; and 
at least one of the plurality of SCR catalytic converter units (20) is configured: 
with a substrate with an exhaust gas flow cell density in the range of 2580 to 3870 exhaust gas flow cells per cm2; or 
with a substrate with a substrate diameter in the range of 24 cm to 33 cm; or
 with a substrate with a substrate-forming material having a lower porosity; or 
any combination of with a substrate with an exhaust gas flow cell density in the range of 2580 to 3870 exhaust gas flow cells per cm2, and 
Golin in view of Bull teaches that the SCRs (20) can be different SCRs which functions differently based on the temperature of the exhaust gas or operation of the engine however Golin in view of Bull is silent (bolded and italic recitations above) as to the a substrate-forming material having a higher porosity and lower porosity. However, it is known in the art before the effective filing date of the claimed invention that the porosity of substrate-forming material affects the temperature operation of the catalyst. For example, Makino teaches that one SCR (1) and SCR (4) have different porosity. Makino further teaches that having such structures provide different efficiency operational temperature of the SCRs (see at least Makino Figs. 1-2 and paragraphs 25-26, 34-35, 41-44, 101-104). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one SCR of Golin in view of Bull can have higher porosity than the other as taught by Makino in order to operate the SCR in different temperature conditions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Golin in view of Pub No. US 2011/0058999 A1 to Ettireddy et. al. (Ettireddy).

In Reference to Claim 11
		Golin teaches (except for the bolded and italic recitations below):
a blocking element associated with the at least one further SCR catalytic converter unit connected in series with the plurality of SCR catalytic converter units (20) connected in parallel to one another for optionally releasing and blocking the flow of exhaust gas (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).
Golin is silent as to having an another SCR (upstream or downstream) in series with the plurality of SCR catalytic converter units (20) connected in parallel to one another and a blocking element (valve) to control the flow of exhaust to the SCR. However, it is known in the art before the effective filing date of the claimed invention to have a SCR upstream of the main SCR with a control valve to control the flow of the exhaust gas to the SCR. For example, Ettireddy teaches a SCR (165) upstream of the main SCR (170) with a control valve (175) to control the flow of the exhaust gas to the SCR (165). Ettireddy further teaches that having such structures provide effective low temperature NOx purification (see at least Ettireddy Fig.1 and 5, and paragraphs 8, 13, 30-35, 50-51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golin to include a upstream SCR with a blocking element for optionally releasing and blocking the flow of exhaust gas as taught by Ettireddy in order to provide effective low temperature NOx purification.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Golin in view of Makino.

In Reference to Claim 19
Golin teaches (except for the bolded and italic recitations below):
The process in accordance with claim 13 (see rejection to claim 13 above), wherein at least one SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another, which is released for the flow of exhaust gas during the start operating phase or/and during a low-load operating phase, 
has a substrate with an exhaust gas flow cell density in the range of 1290 to 2580 exhaust gas flow cells per cm2 with a substrate diameter in the range of 14 cm to 27 cm or/and 
with a substrate-forming material having a higher porosity, and 
that at least one SCR catalytic converter unit of the plurality of SCR catalytic converter units connected in parallel to one another, which SCR catalytic converter unit is released for the flow of exhaust gas during a partial load operating phase or/and during a full-load operating phase,
 has a substrate with an exhaust gas flow cell density in the range of 2580 to 3870 exhaust gas flow cells per cm2 or/and 
with a substrate diameter in the range of 24 cm to 33 cm or/and 
with a substrate-forming material having a lower porosity (see at least Golin Figs. 1 and 3, and paragraphs 14-16, 22-27).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2014/0116027 A1 to Ancimer (Ancimer) teaches the multiple SCRs parallel from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 10, 2022